Citation Nr: 0200193	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  

The current appeal arose from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for the cause of the veteran's death.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died on 
November [redacted], 1999, at the age of 79, with the immediate cause 
of death listed as cardiovascular arrest, due to pancreatic 
cancer.  

2.  At the time of the veteran's death, a 30 percent rating 
was in effect for cervical spine arthritis.  Ratings of 10 
percent were in effect for arthritis of the lumbar spine, 
right hip, left hip, right knee, and left knee.  A 20 percent 
rating was in effect for residuals of gastroenteritis, 
gastric ulcer disease.  Noncompensable ratings were in effect 
for an ulcer of the right cornea and for plantar warts of the 
left foot.  The veteran was also in receipt of a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) effective from October 31, 
1997.  

3.  Neither cardiovascular disease or pancreatic cancer was 
shown during the veteran's active service, disabling to a 
compensable degree during the first post service year, or for 
many years thereafter.  

4.  The medical evidence of record fails to demonstrate that 
the veteran's death was related to service, or that any 
service-connected disability either caused, hastened, or 
contributed substantially or materially to cause his death.  


CONCLUSIONS OF LAW

1.  Neither cardiovascular disease nor pancreatic cancer was 
incurred in or aggravated by active military service, nor 
were they manifested within the applicable postservice 
presumptive period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the death certificate, the veteran died on 
November [redacted], 1999, at the age of 79, with the immediate cause 
of death listed as cardiovascular arrest, due to pancreatic 
cancer.  

At the time of the veteran's death, a 30 percent rating was 
in effect for cervical spine arthritis.  Ratings of 10 
percent were in effect for arthritis of the lumbar spine, 
right hip, left hip, right knee, and left knee.  A 20 percent 
rating was in effect for residuals of gastroenteritis, 
gastric ulcer disease.  

Noncompensable ratings were in effect for an ulcer of the 
right cornea and for plantar warts of the left foot.  The 
veteran was in receipt of a TDIU.

A review of the service medical records (SMRs) discloses that 
they are negative for complaints, findings, or treatment for 
cardiovascular or pancreatic cancer symptoms.  Moreover, it 
has not been contended by the appellant that either of these 
disorders manifested during service, but that the veteran's 
death from these disorders was hastened by his service-
connected arthritic disorders.  

The claims file includes private and VA clinical records, 
dated subsequent to the veteran's discharge from service in 
1945 until his death in 1999.  These records show treatment 
for various ailments over the years, to include undergoing 
Whipple procedure in 1981.  In September 1983 the RO granted 
entitlement to service connection for gastric ulcer disease.  
This disorder was noted to be secondary to medications taken 
for service-connected arthritis.  The veteran's 
gastrointestinal problems resulting in the 1981 operation 
were deemed by the RO not to be related to the service-
connected gastric ulcer disease in March 1985.  

The record reflects that the veteran underwent a computerized 
tomography (CT) scan of the abdomen in September 1999.  That 
test showed 3 lesions within the liver near the dome.  
Follow-up visit in October 1999 reflects that the veteran had 
lost weight in the past year.  He complained of abdominal and 
back pain.  Also noted were anorexia, chest pain, nausea, 
joint aches, muscle pain, and headaches.  A liver biopsy was 
performed several days later.  The biopsy showed metastatic 
poorly differentiated adenocarcinoma.  

Subsequently dated private progress reports reflect that the 
veteran's condition was non-curable.  His prognosis was 
listed as poor.  He died on November [redacted], 1999.  

As reported above, the death certificate shows cause of death 
as cardiovascular arrest due to pancreatic cancer.  The onset 
between pancreatic cancer and death was noted as weeks.  

A private physician reported in a December 1999 statement 
that the veteran was under his care at the time of his death 
for "newly diagnosed cancer."  When discovered, it was 
thought that the veteran would start on chemotherapy and that 
he would have remaining quality time.  However, the veteran 
had an uncharacteristically rapid decline.  It was this 
physician's opinion, as an oncologist, that the veteran did 
not exhibit the typical course of this cancer and that this 
was due to his previously markedly weakened condition from 
his long-standing arthritis.  He opined that this led to his 
rapid death.  The physician believed that "arthritis [was] a 
factor in [the veteran's] death and must be considered one of 
the causes of his death."  

As a result of the private physician's statement, a medical 
opinion was requested from a VA examiner.  He was requested 
to provide an opinion as to whether or not the veteran's 
service-connected arthritis led to the veteran's rapid death.  
In his response, dated in August 2000, the examiner noted 
that he had reviewed the claims folder.  Following his 
review, the VA examiner noted that while the veteran's 
generally weakened state certainly affected his response to 
therapy for his pancreatic cancer, the nutritional deficits 
associated with the pancreatic cancer and Whipple procedure, 
coupled with this anemia were more likely the cause of his 
weakened state.  He opined that these nonservice-connected 
conditions were the proximal causes of the veteran's weakened 
state.  He added that, "[u]ltimately, it was a coronary 
event (MI) which caused the veteran's death.  I cannot 
attribute the arrest, or the veteran's underlying weakened 
state to sequelae of his service-connected arthritis."  




Criteria 

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of chronicity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307,. 3.309 (2001).

If not shown in service, service connection may be granted 
for cardiovascular-renal disease including hypertension or 
malignant tumors if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).




Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, in that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2001).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.



In this situation, however, it would not generally reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(3), (4) (2001); Lathan v. Brown, 7 Vet. App. 359 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001);  38 C.F.R. §§ 3.102, 4.7 (2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The RO, through its issuance of its rating 
decision, statement of the case, supplemental statement of 
the case, and associated correspondence, has given the 
appellant notice of the information and evidence necessary to 
substantiate her claim.  That is, she was provided with 
notice of the regulations pertaining to entitlement to 
service connection for the cause of the veteran's death, a 
rationale of the denial, and she was notified of her 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the appellant's claim.  The Board notes that 
a variety of extensive records have been associated with the 
claims folder including SMRs, postservice private, and VA 
treatment records, as well as a medical opinion as provided 
by a VA examiner.  

The appellant has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the appellant's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the appellant has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the supplemental statement of the 
case was issued.

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to her under this new law.  Moreover, she has 
been afforded the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.

In view of the foregoing, the Board finds the appellant will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of her claim under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the claim on the merits.

Cause of Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).




As noted earlier, the veteran's SMRs are negative for any 
indication of a cardiovascular condition or for cancer.  
Similarly, there is no evidence of these disorders until many 
years after separation from service, nor is there any 
contention that they had their origins in service.  
Accordingly, there is no basis for concluding that these 
disorders were incurred during service.  

As previously noted in a statement made in December 1999, a 
private physician has stated that the veteran's death was 
hastened by his weakened state which he attributed to his 
service-connected arthritis.  In an opinion from August 2000, 
a VA physician determined that the veteran's service-
connected arthritis did not contribute materially or 
substantially to the cause of his death.  

With regard to the private physician's opinion, the Board 
finds that the opinion is entitled to little probative 
weight, in that it is not supported by the medical evidence 
of record.  The Board notes that the veteran's death 
certificate does not attribute the veteran's death in any way 
to his arthritis.  

The private physician's opinion in favor of the claim has 
been considered, but it does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  The VA specialist's 
opinion from August 2000 points out that the veteran's death 
was not of service origin, in that his weakened state was the 
result of symptoms associated with his nutritional deficits 
associated with the pancreatic cancer that resulted in his 
death.  

Moreover, the Board acknowledges that it must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

In making the above determination, the Board notes that it is 
the Board's responsibility to weigh the credibility and 
probative value of the evidence and, in so doing, the Board 
may accept one medical opinion and reject others.  Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  That is why the Board has accorded greater 
evidentiary weight to the VA specialist who reviewed the 
record and opined that no service-connected disability was 
implicated in the death of the veteran.

Under these circumstances, the preponderance of the evidence 
is against the claim to establish service connection for the 
cause of the veteran's death.  The Board has considered the 
assertions that the veteran's service-connected disabilities 
caused or hastened his death.  While the Board respects the 
apparent sincerity of the appellant in her belief in the 
merit of her claim, and acknowledges that she is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, she is not competent to link those 
manifestations to service on medical causation or etiology.  

The resolution of issues which involve medical knowledge, 
such as the diagnosis of disability and determination of 
medical etiology and/or cause of death, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's service-connected disabilities 
contributed to the cause of his death.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

With preponderance of the evidence weighing against the 
claim, there is no occasion to apply the doctrine of 
reasonable doubt in this case.  When such doubt arises, it 
must be resolved in the appellant's favor.  However, it only 
applies where the evidence for and against the claim is in 
approximate balance, or equipoise.  38 C.F.R. § 3.102 (2001).  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

